PY DI RD POW RD RR een etm ttt kare et
oN A A FF BW MK S&S Oo wm HD SB WH BH —

 

 

Case 3:19-mj-05129-JRC Document1 Filed 07/18/19 Page 1 of 7

 

|——_—FILED Tope 7
——____. RECEIVED

JUL 18 2019

Magistrate Judge J. Richard Creatura

CLERK US. DISTRICT COURT
BY WESTERN DISTRICT OF WASHINGTON AT TACOMA

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, xo. MNIIF- § I94
Plaintiff COMPLAINT for VIOLATION
U.S.C. Title 8 Section 1326(a)
y (Illegal Reentry After Deportation)
DAVID GUILLEN-RODRIGUEZ
Defendant. (Felony)

 

 

BEFORE, United States Magistrate Judge, J. Richard Creatura,
United States Courthouse, 1717 Pacific Ave., Tacoma, Washington.
COUNT I |

On or about December 20, 2015, in Shelton, within the Western District of
Washington, DAVID GUILLEN-RODRIGUEZ, an alien, a native and citizen of Mexico,
who was previously arrested and deported from the United States on July 20, 2011, at
San Ysidro, California, was found after knowingly and voluntarily reentering the United
States without the express consent of the Secretary of the Department of Homeland
Security.

All in violation of Title 8, United States Code, Section 1326(a).

The undersigned complainant being duly sworn states:

COMPLAINT/DAVID GUILLEN-RODRIGUEZ - 1 UNITED STATES ATTORNEY
. 700 STEWART STREET, SUITE:

$226
SEATTLE, WASHINGTON 98101
(2063 553-7970

 

 
O Oo ab A HW Bm Ww he

RR OR OR OR NR BR Qe kt
ae AAO BOUND OOOO ORO OOO

 

 

Case 3:19-mj-05129-JRC Document1 Filed 07/18/19 Page 2 of 7

l. I, Neil Schaefer, am a Deportation Officer in the United States Department
of Homeland Security (DHS), Immigration and Customs Enforcement (ICE), assigned to
the Office of Enforcement and Removal Operations (ERO) for the Seattle District Field
Office in Tukwila, Washington. Part of my duties entail the location and apprehension of
aliens in the United States who have been engaged, or currently are engaged, in criminal
activity.

The following: information is based on my investigation, the investigation of other
officers of ICE, the records of: (1) the United States Citizenship and Immigration
Services (hereinafter CIS); (2) the United States Border Patrol (3) the United States
District Court for the Southern District of California; (4) the United States District Court
for the District of Arizona; (5) the Superior Court of Washington for Thurston County;
and (6) the Federal Bureau of Investigation (FBI) Criminal Justice Information Services
Division.

2. My investigation establishes that CIS maintains an alien registration
administrative file, commonly referred to as an A-file, A072 707 773, on DAVID
GUILLEN-RODRIGUEZ. A-file 072 707 773 is the official immigration file maintained

\by CIS and is a consolidated repository of all known immigration contacts with DAVID

GUILLEN-RODRIGUEZ, hereinafter “defendant.” The A-file of the defendant contains.

|| documents showing that he is a native and citizen of Mexico.

3. The A-file of the defendant contains the conviction documents from the
records of the United States District Court for the Southern District of California; the
United States District Court for the District of Arizona; and the Superior Court of
Washington for Thurston County. These records indicate that the defendant was
convicted of the following offenses:

(a) the United States District Court for the Southern District of
California, case number 13CR2058-JLS, for the offense of Unlawful
Entry, in violation of 8 U.S.C. § 1325(a), sentenced to eight months

in prison on September 13, 2013;

COMPLAINT/DAVID GUILLEN-RODRIGUEZ - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

$220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
© © “S BH OO & We Ne

 

 

Case 3:19-mj-05129-JRC Document1 Filed 07/18/19 Page 3 of 7

(b) the United States District Court for the District of Arizona, case
number 12-12951-00 1M-(DTF), for the offense of Unlawful Entry,
in violation of 8 U.S.C. § 1325(a), sentenced to 180 days in prison
on September 24, 2012;

(c) the United States District Court for the Southern District of
California, case number! 1-CR-787-L, for the offense of Unlawful
Entry, in violation of 8 U.S.C. § 1325(a), sentenced to time served
on July 9, 2011;

(d) the Superior Court of Washington for Thurston County, case number
101010185, for the offenses of Communication with a Minor for
Immoral Purposes and Assault-2, in violation of RCW 9.68A.090(1)
and 9A.36.021(1)(a) DV, sentenced to four months in prison
November 15, 2010.

The A-file for the defendant does not contain the conviction documents for the
following convictions, but has been confirmed through a national criminal
database: |

(e) the Olympia Municipal Court, case number 201 $588, for the offense
of Disorderly Conduct- Endanger DV, in violation of RCW
35/36.00.000, sentenced to one day in jail November 30, 2018.

(f) the Thurston County District Court, case number 820018946, for the
offense of Ignition Interlock Violation, in violation of RCW
46.20.750. Sentenced to 30 days imprisonment on March 20, 2018.

(g) the Mason County Superior Court, case number 15005774, for the
offenses of Attempt to Elude; Driving Under the Influence; and Hit
and Run-Attended Property Damage, in violation of RCW
46.61.024(1); 46.61.502(5); and 46.52.020(5). Sentenced to 45 days
jail and 24 months on probation;

COMPLAINT/DA VID GUILLEN-RODRIGUEZ - 3 UNITED STATES ATTORNEY
700 Stewart STREET, SUITE

52720
SEATTLE, WASHINGTON 9810)
£206) 553-7970

 

 
Oo co sy GH WG B&B GH BRO me

 

 

Case 3:19-mj-05129-JRC Document1 Filed 07/18/19 Page 4 of 7

(h)

G)

the Mason County District Court, case numbers CR 4354 and
CR4355, for the offenses of Forest Products Violation and Criminal
Trespass-2 DV, in violation of RCW 76.48.130 and 9A.52.080.
Sentenced to 12 months supervision on April 23, 1998;

the Mason County District Court, case number C71209, for the
offense of Driving Under the Influence, in violation of RCW
46.61.502. Sentenced to 45 days in jail, 24 months community
service on March 27, 1998;

the Mason County District Court, case number CR2105, for the
offense of Forest Products Violation, in violation of RCW
76.00.000. Sentenced to 23 days in jail on February 26, 1997.

4, Within the A-file of the defendant, there are two executed J-205 and one

executed 1-296, Warrant of Removal/Deportation and Notice to Alien Ordered
Removed/Departure Verification documents. These documents reflect that the defendant

was deported to Mexico on the following dates and locations;

(i) January 4, 2014, at San Ysidro, California;
(ii) March 22, 2013, at Nogales, Arizona;
(iii) September 1, 2012, at Brownsville, Texas;
(iv) July 20, 2011, at San Ysidro, California;
(v) December 12, 2010, at San Ysidro, California;
(vi) November 27, 2010, at San Ysidro, California;
(vii) April 10, 2001, at Otay Mesa, California;
(viii) December 22, 1998, at Paso Del Norte, Texas.
The forms 1-205 and I-296 bear the fingerprint, signature, and photograph of the

defendant. Physical proof of the defendant’s removals from the United States to Mexico

was witnessed by immigration officers.

5. On April 7, 1998, the Immigration and Naturalization Service encountered

the defendant at the Mason County Jail in Shelton, Washington. The defendant was
COMPLAINT/DAVID GUILLEN-RODRIGUEZ - 4 UNITED STATES ATTORNEY

700 SrewarT STREET, SUITE
5220
SEATTLE, WASHINGTON 98101
{206} 553-7970

 
ow

 

 

Case 3:19-mj-05129-JRC Document1 Filed 07/18/19 Page 5 of 7

processed and granted a Voluntary Return. The defendant was returned to Mexico on
April 10, 1998. However, he later returned to the United States.

On November 25, 1998 the defendant was processed for a Notice to Appear. On
December 21, 1998, an immigration judge in Seattle, Washington, ordered the defendant
deported from the United States to Mexico pursuant to the charges set forth in the Notice
to Appear. The defendant was deported to Mexico on December 22, 1998, However, he
later returned to the United States.

6. On December 20, 2015, the defendant was brought to the attention of
Deportation Officer Russell Neal after the defendant was booked into Mason County Jail
in Shelton, Washington, and charged with Driving Under the Influence; Failure to
Comply; and Criminal Impersonation. A detainer was lodged with the Mason County Jail
requesting notification of the defendant’s release; however, the defendant was released to
the streets on March 16, 2016, without ICE being notified.

Officer Neal conducted records checks such as the Treasury Enforcement
Communication System (TECS) and with the Citizenship and Immigration Service (CIS).
Officer Neal determined there was a match for the defendant’s A-file A072 707 773 and
FBI Number 247599HB9.

On January 23, 2018, the defendant was encountered at the Thurston County Jail
after he was arrested for Driving While License Suspended-2 and Ignition Interlock
Violation. A second detainer was placed with the Thurston County Jail in Olympia,
Washington. However, the defendant was released to the streets without ICE being
notified. .

On August 23, 2018, the defendant was encountered at the Mason County Jail.
The defendant was charged with Assault-4 Domestic Violence. A third ICE detainer was
lodged with the Mason County Jail on the same date requesting notification of the
defendant’s release. The Mason County Sheriff's Office responded with a letter stating
they would not honor ICE detainers/administrative warrants that are not signed by a

magistrate or judge. The defendant was released to the streets without ICE being notified.

COMPLAINT/DAVID GUILLEN-RODRIGUEZ - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

$220
SEATTLE, WASHINGTON 98101
(206) 533-7970

 

 

 
oOo 6 ~~ OO MH & We he

 

 

 

 

Case 3:19-mj-05129-JRC Document1 Filed 07/18/19 Page 6 of 7

On June 26, 2019, the defendant was encountered at the Thurston County Jail. The
defendant was charged with Criminal Impersonation-1. A fourth ICE detainer was lodged
with the Thurston County Jail requesting notification of the defendant’s release.
However, the defendant was released to the streets without ICE being notified.

On July 11, 2019, Deportation Officer Russell Neal encountered the defendant at
the Thurston County Jail in Olympia, Washington. The defendant was charged with
Criminal Impersonation-1; Identity Theft-2; and two counts of an Order Restricting
Contact Violation-Domestic Violence. On the same date, a fifth ICE detainer was lodged
with the Thurston County Jail requesting notification of the defendant’s release.

7. On July 12, 2019, I requested a copy of the fingerprint card submitted to the
FBI for the defendant's previous arrest. On July 12, 2019, I received the fingerprints. On
July 16, 2019 1 electronically submitted the defendant’s fingerprints to the FBI via the
Next Generation Identification (NGI) system. I submitted the defendant’s fingerprints as
a search transaction, which is a request to a FBI fingerprint examiner to confirm a
potential match between the defendant and other NGI individuals maintained in the FBI’s
Criminal Master File.

On July 16, 2019, I obtained confirmation from the FBI the fingerprints I
submitted of the defendant was a match with FBI number 247599HB9. This is the same
FBI number associated with the defendant’s Immigration file, A072 707 773 and the
convictions noted in paragraph 3 above.

8. I have conducted a complete and thorough review of the defendant's
Immigration A-file A072 707 773 which contains no evidence the defendant has ever
received permission to enter the United States after his last deportation.

Hi

\//

H
if

i

COMPLAINT/DAVID GUILLEN-RODRIGUEZ - 6 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

5220
SEATTLE, WASHINGTON 98161
{206} 353-7970

 
ws Doe USD NOON eNO

mow BP
ou RK A

SO GC ~) ON Gn fm GD BNO me

bo
=

 

 

Case 3:19-mj-05129-JRC Document1 Filed 07/18/19 Page 7 of 7

9. Based on the foregoing, I have probable cause to believe that DAVID
GUILLEN-RODRIGUEZ has reentered the United States knowingly and voluntarily
without the express consent of the Secretary of the Department of Homeland Security, in
violation of Title 8, United States Code, Section 1326(a).

iat bf"

Neil Schaefer, Complainaht
ICE Deportation Officer

Reviewed by AUSA Don Reno My “a2

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence this July 18, 2019, the Court hereby finds that there is probable cause to believe
the defendant committed the offense set forth in the Complaint.

; Richard Creatia —=

United States Magistrate Judge

COMPLAINT/DAVID GUILLEN-RODRIGUEZ - 7 UNITED STATES ATTORNEY
700 STEWART STREET, Surre

5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
